UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-4400


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD MCDONALD,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:10-cr-00090-IMK-JSK-1)


Submitted:   January 29, 2013              Decided:   February 11, 2013


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen D. Herndon, Wheeling, West Virginia, for Appellant.
William J. Ihlenfeld, II, United States Attorney, Zelda E.
Wesley, Assistant United States Attorney, Clarksburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               A    jury      convicted      Richard      McDonald        of    conspiracy     to

distribute and possess with intent to distribute cocaine base,

in     violation         of    21     U.S.C.    § 846     (2006)         (Count     One),     and

distribution of cocaine base and/or cocaine hydrochloride during

four    controlled            buys,   in    violation     of       21    U.S.C.   § 841(a)(1)

(2006) (Counts Two through Five).                         The jury also returned a

special       verdict         finding      beyond    a   reasonable         doubt      that   the

conspiracy involved less than five grams of cocaine base.                                     The

district court sentenced McDonald to 121 months’ imprisonment

based    on    an    equivalent         drug    weight        of     1202.18    kilograms      of

marijuana          established          primarily        by     historical        information

provided       by    a     Government        witness,         Tito      Bell.     On    appeal,

McDonald challenges Bell’s credibility and the district court’s

drug-quantity determination.                   We affirm.

               We review a sentence for abuse of discretion.                            Gall v.

United States, 552 U.S. 38, 51 (2007).                               McDonald first argues

that the district court erred when it calculated his Sentencing

Guidelines range without giving substantial, if not controlling

weight, to the jury’s determination that the conspiracy involved

less than five grams of crack cocaine.                         However, his argument is

foreclosed by United States v. Perry, 560 F.3d 246, 258-59 (4th

Cir. 2009) (citing, among other cases, United States v. Watts,

519 U.S. 148, 155-56 (1997)).

                                                 2
            Apart from the jury’s drug-quantity finding, McDonald

also challenges the district court’s independent assessment of

Bell’s    credibility,          rendering      its      drug-quantity         determination

erroneous.            We   review       the    district         court’s       drug-quantity

findings for clear error.               United States v. Cabrera-Beltran, 660

F.3d 742, 756 (4th Cir. 2011), cert. denied, 132 S. Ct. 1935

(2012).      “[W]hen a district court’s factual finding is based

upon     assessments       of        witness       credibility,        such    finding     is

deserving of the highest degree of appellate deference.”                               United

States v. Thompson, 554 F.3d 450, 452 (4th Cir. 2009) (internal

quotation marks omitted).               Our review of the record leads us to

conclude that the district court did not abuse its discretion by

finding    Bell       to   be    a    credible       witness     and    relying     on     the

historical       weight     information            he   provided.             Moreover,     we

conclude that the explanation offered by the district court for

its    chosen    sentence       was     sufficient        for    meaningful       appellate

review.     See United States v. Bell, 667 F.3d 431, 444-48 (4th

Cir. 2011).

            Finally, McDonald asserts that the district court was

obligated to sentence him at the low end of the potential drug

quantities established by Bell’s testimony.                         We have held that

“a district court need not ‘err,’ on the side of caution or

otherwise       [in     approximating          drug     quantity];        it    must      only

determine that it was more likely than not that the defendant

                                               3
was responsible for at least the drug quantity attributed to

him.”    United States v. Kiulin, 360 F.3d 456, 461 (4th Cir.

2004).   Here, the court found that Bell’s credible estimates of

the drug quantities he purchased from McDonald were typical of

drug transactions involving middlemen.              We therefore conclude

that McDonald is not entitled to relief on this claim.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     4